      Case 5:21-cv-00273-MTT-CHW Document 4 Filed 08/05/21 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

MOUSSA DIARRA,                             :
                                           :
                      Petitioner,          :
              v.                           :
                                           :       NO. 5:21-cv-273-MTT-CHW
                                           :
Former Sec’y of State,                     :
C. RICE,                                   :
                                           :
                                           :       ORDER
                                           :
                      Respondent.          :
                                           :

       Petitioner Moussa Diarra, a pretrial detainee in the Dekalb County Jail in Decatur,

Georgia, has filed a Petition for Writ of Mandamus. ECF No. 1. He also moves to proceed

in forma pauperis. ECF No. 2. His motion to proceed without prepayment of the filing

fee (ECF No. 2) is GRANTED, his Petition for Writ of Mandamus (ECF No. 1) is

DENIED.

         I.        MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

       As it appears Petitioner is unable to pay the cost of commencing this action, his

application to proceed in forma pauperis is hereby GRANTED. ECF. No. 2.

       However, even if a prisoner is allowed to proceed in forma pauperis, he must

nevertheless pay the full amount of the $350.00 filing fee. 28 U.S.C. § 1915(b)(1). If the

prisoner has sufficient assets, he must pay the filing fee in a lump sum. If sufficient assets

are not in the account, the court must assess an initial partial filing fee based on the assets

available. Despite this requirement, a prisoner may not be prohibited from bringing a civil
                                               1
      Case 5:21-cv-00273-MTT-CHW Document 4 Filed 08/05/21 Page 2 of 5




action because he has no assets and no means by which to pay the initial partial filing fee.

28 U.S.C. § 1915(b)(4). In the event the prisoner has no assets, payment of the partial

filing fee prior to filing will be waived.

       Petitioner’s submissions indicate that he is unable to pay the initial partial filing fee.

Accordingly, it is hereby ORDERED that his complaint be filed and that he be allowed to

proceed without paying an initial partial filing fee.

       Hereafter, Petitioner will be required to make monthly payments of 20% of the

deposits made to his prisoner account during the preceding month toward the full filing

fee. The agency having custody of Petitioner shall forward said payments from Petitioner’s

account to the clerk of the court each time the amount in the account exceeds $10.00 until

the filing fees are paid. 28 U.S.C. § 1915(b)(2). The clerk of court is DIRECTED to send

a copy of this Order to the Dekalb County Jail.

       I.     Directions to Petitioner’s Custodian

       Because Petitioner has now been granted leave to proceed in forma pauperis in the

above-captioned case, it is hereby ORDERED that the warden of the institution wherein

Petitioner is incarcerated, or the Sheriff of any county wherein he is held in custody, and

any successor custodians, each month cause to be remitted to the CLERK of this Court

twenty percent (20%) of the preceding month’s income credited to Petitioner’s trust

account at said institution until the $350.00 filing fee has been paid in full. The funds shall

be collected and withheld by the prison account custodian who shall, on a monthly basis,

forward the amount collected as payment towards the filing fee, provided the amount in
                                               2
       Case 5:21-cv-00273-MTT-CHW Document 4 Filed 08/05/21 Page 3 of 5




the prisoner’s account exceeds $10.00. The custodian’s collection of payments shall

continue until the entire fee has been collected, notwithstanding the dismissal of

Petitioner’s lawsuit or the granting of judgment against him prior to the collection of the

full filing fee.

        II.        Petitioner’s Obligations Upon Release

        An individual’s release from prison does not excuse his prior noncompliance with

the provisions of the PLRA. Thus, in the event Petitioner is hereafter released from the

custody of the State of Georgia or any county thereof, he shall remain obligated to pay

those installments justified by the income to his prisoner trust account while he was still

incarcerated. The Court hereby authorizes collection from Petitioner of any balance due

on these payments by any means permitted by law in the event Petitioner is released from

custody and fails to remit such payments. Petitioner’s Complaint may be dismissed if he

is able to make payments but fails to do so or if he otherwise fails to comply with the

provisions of the PLRA.

                             II.    PETITIONER’S ALLEGATIONS

        Petitioner, who claims to be an “internationally protected person,” alleges that when

he was between the ages of ten and eleven, he was a “real party involving a war.” ECF

No. 1 at 1-2. Petitioner states he has been the victim of “hate acts and war crimes for

matters of not his knowledge (sic) or arising from his childhood since 2001.” Id. at 2. He

alleges that during the “year 2001 . . . the former U.S. Secretary of State was [an] active

duty officer . . . [who] was in charge of operating duties relating to Petitioner . . . and his
                                                3
         Case 5:21-cv-00273-MTT-CHW Document 4 Filed 08/05/21 Page 4 of 5




adoption process by U.S. Government; diplomatic relations.” Id. at 1. Petitioner maintains

that through a “series of intentional wrongs involving misidentification and fraud by the

U.S. Government[, he] has experience[d] extreme difficulty in obtaining his own personal

information . . . .” Id. Petitioner alleges that “various levels of government” have denied

him access to “identification records and proper identification items.” Id. at 2.

          Petitioner asks the Court to issue a mandamus ordering Former Secretary of State

Condoleezza Rice to “release certain materials involving Petitioner . . . .” Id.

                                              III.    ANALYSIS

          It does not appear that this Court has jurisdiction. Federal question jurisdiction does

not appear on the face of the petition. 28 U.S.C. § 1331. Additionally, Petitioner fails to

tell the Court where Respondent resides. Even if the parties were citizens of different

States, however, the amount in controversy is not more than $75,000. 28 U.S.C. §

1332(a)(1). Thus, the Court does not have diversity jurisdiction.

          Additionally, the statute governing mandamus in the federal courts does not grant

jurisdiction in this action. Pursuant to 28 U.S.C. § 1361, “[t]he district courts shall have

original jurisdiction of any action in the nature of mandamus to compel an officer or

employee of the United States or any agency thereof to perform a duty owed to the

plaintiff.” There is no indication that Respondent Condoleezza Rice is currently an officer

or employee of the United States. The Court, therefore, does not have jurisdiction under

28 U.S.C. § 1361 to compel her to perform any duty owed to Petitioner. 1

1
    The Court also notes that it cannot determine the proper venue for this action. Regardless, it does not
                                                       4
         Case 5:21-cv-00273-MTT-CHW Document 4 Filed 08/05/21 Page 5 of 5




         For these reasons, Petitioner’s Petition for Writ of Mandamus is DENIED. ECF

No. 1.

         SO ORDERED, this 5th day of August, 2021.




                                        S/ Marc T. Treadwell
                                        MARC T. TREADWELL, CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT




appear that any federal district court would have jurisdiction to issue a mandamus compelling Respondent
to take any action. Thus, even if the Court could determine the proper venue, it would not be in the
interest of justice to transfer the action. See 28 U.S.C. § 1391(b); 28 U.S.C. § 1406(a).
                                                   5
